Exhibit 10.1 May 13, 2016 By Hand Patrick Prevost [Address] Dear Patrick: This transition and separation agreement (the “Agreement”) is to confirm the terms of the remainder of your employment with Cabot Corporation (“Cabot” or the “Company”) and the termination of your employment with the Company. You may accept this offer only by signing a copy of this letter where indicated below and returning it to Brian A. Berube at Cabot Corporation, 2 Seaport Lane, Boston, MA 02210, so that Mr. Berube receives it not later than June 3, 2016, and by not thereafter revoking this agreement; otherwise this offer shall be null and void. You resigned from your position as President and Chief Executive Officer of the Company on and effective as of March 11, 2016 (the “Transition Date”).You acknowledge and agree that as of the Transition Date you resigned from any and all (i) officer positions you held with the Company or any of its Affiliates (as defined below), (ii) memberships you held on any boards of directors, boards of managers or other governing boards or bodies of the Company or any of its Affiliates, other than the Board of Directors of the Company, and (iii) memberships you held on any of the committees of any such boards or bodies (all such resignations, together with your resignation from your position as President and Chief Executive Officer, the “Resignations”).The Company, on its own behalf and on behalf of its Affiliates has accepted the Resignations, as of the Transition Date.You agree to execute such documents confirming the Resignations as the Company may reasonably request. From Transition Date through the date that your employment terminates (the “Separation Date”), you will continue to be employed by the Company as an advisor to the Company.Provided that you comply in full with your obligations hereunder, it is expected that the Separation Date will be July 15, 2016.The period beginning on the Transition Date and concluding on the Separation Date is hereinafter referred to as the “Transition Period”. During the Transition Period you will continue to receive your base salary, payable at the rate in effect as of the date hereof, and to participate in all employee benefit plans of the Company (including, but not limited to, the Company’s medical, dental, life insurance and supplemental life insurance plans) in accordance with the terms of those plans.During the Transition Period, you will perform such duties as may be assigned to you from time to time by the Non-Executive Chairman of the Board of Directors of the Company or by the President and Chief Executive Officer of the Company (the “CEO”) or his designee, including but not limited to assisting with an orderly transition of your duties and responsibilities to the CEO, meeting with customers and other constituents of the Company to facilitate this transition and providing advice to the Company based on your knowledge of the Company and its business.You agree to continue to devote your best professional efforts to the Company, and to abide by all Company policies and procedures as in effect from time to time. During the Transition Period you will remain an at-will employee of the Company.If your employment terminates prior to July 15, 2016, the date of such termination of employment will be the “Separation Date” for purposes of this Agreement; it being understood that if the Company terminates your employment prior to July 15, 2016 for any reason other than “Cause”, as defined below, you shall be entitled, in addition to the Severance Benefits described below, to receive payment of your base salary through and including July 15, 2016, subject to your execution and non-revocation of the Release, as defined below, which payment shall be made within 30 days following the Separation Date.Notwithstanding the foregoing, if the Company terminates your employment for Cause, you will not be eligible to receive the Severance Benefits (as defined below).For purposes of this Agreement, “Cause”, as determined by the Company in its good faith, reasonable judgment, shall mean only(i) your material breach of this Agreement, the Employee Agreement (as defined below) or any material written policy of the Company or its Affiliates which material breach, if susceptible to cure, remains uncured fourteen (14) days after the Company has provided written notice to you specifying in reasonable detail the nature of the alleged breach or (ii) your commission of a felony or other crime involving moral turpitude.For purposes of this Agreement, “Affiliates” means all persons and entities directly or indirectly controlling, controlled by or under common control with the Company, where control may be by management authority, equity interest or otherwise.
